United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3718
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Maurice E. Lindsey

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 23, 2014
                                Filed: June 4, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Maurice Lindsey appeals his revocation sentence of 24 months, following the
district court's1 finding that Lindsey violated his conditions of supervised release.


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Specifically, Lindsey claims that the sentence imposed was substantively
unreasonable.

        In August 2004, Lindsey was sentenced to 120 months in prison to be followed
by three years of supervised release after pleading guilty to being a felon in possession
of a firearm. On April 18, 2013, Lindsey began his term of supervised release in the
Western District of Missouri. Not five months later, in September 2013, his probation
officer submitted several reports to the district court alleging that Lindsey had violated
the terms of his supervision. Included in the violations were positive drug sweat
patches and a contentious verbal encounter wherein Lindsey made veiled threats to his
female probation officer. The district court found that Lindsey violated the terms of
his supervision based upon these incidents. The court found that the violations were
"serious" and that, although the revocation sentencing range was from 8 to 14 months
for these "Grade C" violations, the court determined that a sentence of 24 months,
with no supervision to follow, was warranted. When explaining the sentence, the
district court stated that: Lindsey had demonstrated he was not amenable to
supervision; Lindsey had significant criminal history; the seriousness of the offense
and promoting respect for the law–especially given that Lindsey had threatened his
probation officer–warranted the increased sentence; and Lindsey needed the
correctional treatment provided by the Bureau of Prisons.

       We review the substantive reasonableness of a revocation sentence under the
abuse-of-discretion standard. United States v. Thunder, 553 F.3d 605, 607 (8th Cir.
2009). "A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors." United States v. Kreitinger, 576
F.3d 500, 503 (8th Cir. 2009) (quotation omitted). Lindsey argues that because he
obtained employment, incurred no arrests, had no negative contacts with law
enforcement, and reported to his probation officer as directed during his brief period

                                           -2-
of supervision, the 24-month sentence is greater than necessary and substantively
unreasonable. The district court was unmoved by these arguments and placed great
weight on the verbal altercation between Lindsey and his probation officer in
determining the sentence. We do not find this was an abuse of its considerable
discretion. Because the district court properly considered the relevant sentencing
factors, see 18 U.S.C. §§ 3553(a), 3583(e)(3), and did not impose an unreasonable
sentence, we affirm.
                       ______________________________




                                       -3-